          Case 3:20-cv-00410-SRU Document 32 Filed 08/10/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


  MIECZYSLAW NIETUPSKI,
       Plaintiff,                                             No. 3:20-cv-410 (SRU)

          v.

  UNITED STATES CITIZENSHIP AND
  IMMIGRATION SERVICES,
       Defendant.

                                              ORDER

       Mieczyslaw Nietupski is a 72-year-old individual from Poland who has been a lawful

permanent resident in the United States since April 22, 2006. In December 2018, Nietupski

submitted an application for naturalization (Form N-400) to the United States Citizenship and

Immigration Services (“USCIS”). Nietupski’s son, Karol, helped Nietupski complete the

application because Nietupski apparently does not speak, write, or read English well. The

USCIS denied Nietupski’s application, and the USCIS also upheld that denial on appeal. Thus,

Nietupski filed this case in March 2020. The USCIS has moved for summary judgment.

       To become a naturalized citizen of the United States, an individual normally must

demonstrate an understanding of the English language and a knowledge and understanding of the

United States’ history and government. See 8 U.S.C. § 1423(a). Applicants may be exempted

from those requirements if they are “unable because of physical or developmental disability or

mental impairment to comply” with those requirements. Id. § 1423(b)(1). Before the USCIS,

Nietupski attempted to avoid the requirements of section 1423(a) based on his asserted

disabilities of anxiety, depression, and a severe intellectual disability. Nietupski filed several

forms completed by doctors (Forms N-648) that purportedly attested to those disabilities. The

USCIS rejected each of those attempts because the Forms N-648 omitted vital information and
           Case 3:20-cv-00410-SRU Document 32 Filed 08/10/21 Page 2 of 3




were inconsistent, and so the USCIS had credible doubts regarding the information provided.

For substantially the reasons set forth in the government’s brief supporting its motion for

summary judgment, doc. no. 23-1, I agree that no genuine issue of material fact exists regarding

whether Nietupski carried his burden of establishing that he had a disability or mental

impairment that would excuse him from the requirements of section 1423(a): He did not. Thus,

I grant the government’s motion for summary judgment, doc. no. 23, and direct the Clerk to enter

judgment for the defendant and to close this case.

                                                *        *        *

        However, I want to make Nietupski aware that, in my view, if he submits a renewed

naturalization application (Form N-400), he will be exempted from the English language

requirement. 1 That is because a disability exemption is not the only exemption available: The

English language requirement does not apply if the applicant is older than 55 and has been living

in the United States for at least 15 years since becoming a lawful permanent resident. See 8

U.S.C. § 1423(b)(2)(B); see also Gov’t Br., Doc. No. 23-1, at 23. Nietupski, who is 72 years

old, became a lawful permanent resident on April 22, 2006. Apparently, Nietupski spent 159

days outside the United States between then and when he filed his first naturalization application,

in December 2018. See Form N-400, Doc. No. 1, at 23. Thus, by my calculation, on September

28, 2021, Nietupski will have spent a total of 15 years in the United States after having become a

lawful permanent resident. (My calculation assumes that Nietupski has not spent any further


1
          In the government’s view, Nietupski would be exempted from both the English language and civics
requirements. See Gov’t Br., Doc. No. 23-1, at 23. But that appears incorrect. An individual older than 55 who has
spent at least 15 years in the United States after becoming a lawful permanent resident is exempted from “[t]he
requirement of subsection (a)(1).” 8 U.S.C. § 1423(b)(2)(B) (emphasis added). Subsection (a)(1) regards the
English language requirement. See id. § 1423(a)(1). Subsection (a)(2) regards the civics requirement. See id. §
1423(a)(2). By contrast, Nietupski will be unable to meet the standard for special consideration with respect to the
civics requirement for another five years. See id. § 1423(b)(3) (explaining that “special consideration . . .
concerning the requirement of subsection (a)(2)” will be provided to individuals who are older than 65 and have
lived in the United States for at least 20 years after becoming a lawful permanent resident).

                                                         2
           Case 3:20-cv-00410-SRU Document 32 Filed 08/10/21 Page 3 of 3




time outside the United States since he filed his first application for naturalization, in December

2018.) If Nietupski reapplies for naturalization on September 28, 2021, then, he should be able

to proceed without being subject to the English language requirement that he seeks to avoid. 2



         So ordered.

Dated at Bridgeport, Connecticut, this 10th day of August 2021.


                                                                        /s/ STEFAN R. UNDERHILL
                                                                        Stefan R. Underhill
                                                                        United States District Judge




2
          Although Nietupsky will apparently still be subject to the civics requirement, see supra n.1, he may well be
able to complete that requirement by relying on his son as a translator. Further, Nietupsky certainly may seek to
avoid the civics requirement altogether by submitting a new Form N-648 that adequately explains why his
disabilities prevent him from meeting that requirement.

                                                          3
